       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 1 of 63




                                COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                 CORRECTED NOTICE REGARDING DOCUMENTS FILED IN CASE
                              STAYED FOR BANKRUPTCY

Appellate case name:        Royce Hassell v. Hassell Construction Co., Inc., et al.

Appellate case number:      01-18-00709-CV

Trial court case number:    2016-87708

Trial court:                61st District Court of Harris County

        This appeal is stayed pursuant to the “Amended Notice of Bankruptcy Pursuant to
TRAP Rule 8” that appellant, Royce Hassell, filed in this Court on August 10, 2018. The
Amended Notice states that (1) on June 30, 2018, appellant-owned The R. Hassell Holding
Companies, Inc. (“RHHC”) filed a chapter 11 petition for relief, assigned to Case No. 18-
33541, in the United States Bankruptcy Court for the Southern District of Texas; (2) on
July 2, 2018, R. Hassell & Co., Inc. (“RHC”), owned by RHHC, filed a chapter 11 petition
for relief, assigned to Case No. 18-33608, in the United States Bankruptcy Court for the
Southern District of Texas; (3) on July 2, 2018, R. Hassell Builders, Inc. (“RHB”), owned
by RHHC, filed a chapter 11 petition for relief, assigned to Case No. 18-33619, in the
United States Bankruptcy Court for the Southern District of Texas; and (4) RHC, RHB,
and RHHC are general partners in the Hassell 2012 Joint Venture, a Texas general
partnership, against which an involuntary bankruptcy petition was filed on March 8, 2018,
by one appellee, Phillip Hassell, which was assigned to Case No. 18-31189, in the United
States Bankruptcy Court for the Southern District of Texas. See 11 U.S.C. § 362(a)
(automatic stay in bankruptcy).
       Until the parties notify the Court that the bankruptcies have concluded and move to
reinstate this appeal, the Court will take no further action on this appeal other than to
receive and hold any documents tendered during the period of suspension. See TEX. R.
APP. P. 8.2 (providing bankruptcy suspends “the appeal” from date bankruptcy petition
was filed until court reinstates or severs appeal in accordance with federal law).
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 2 of 63




       Unless a party successfully moves to reinstate the appeal or sever the appeal with
respect to the bankrupt party, this appeal will be an inactive case on the Court’s docket.
See TEX. R. APP. P. 8.3.


Clerk’s signature:

Date: August 23, 2018
            Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 3 of FILE
                                                                           63 COPY
SHERRY RADACK                                                                   CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                  CLERK OF THE COURT

TERRY JENNINGS                                                                 JANET WILLIAMS
EVELYN KEYES                                                                    CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                    Court of Appeals                           PHONE: 713-274-2700

HARVEY BROWN
RUSSELL LLOYD
                                  First District of Texas                       www.txcourts.gov/1stcoa.aspx

JENNIFER CAUGHEY                      301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066

                                      Thursday, August 23, 2018

  Silvia T. Hassell                                    Bogdan Rentea
  12807 Haynes Rd., Bldg,. C                           Rentea & Associates
  Houston, TX 77066-1123                               700 Lavaca, suite 1400
  * DELIVERED VIA E-MAIL *                             Austin, TX 78701-0000
                                                       * DELIVERED VIA E-MAIL *


    RE:     Court of Appeals Number: 01-18-00709-CV
            Trial Court Case Number: 2016-87708

    Style: Royce Hassell v. Hassell Construction Co., Inc. et al

         On this date, a notice was issued in the above-referenced cause. You may obtain a copy of
    the Court’s notice at http://www.search.txcourts.gov/CaseSearch.aspx?coa=coa01&s=c.
          If you have been required to provide a valid e-mail address to the Court and accept
    electronic service as outlined in Rule 9.1(a) and 9.4(g) of the Texas Rules of Appellate
    Procedure, a copy of this Notice of Distribution will be sent to you electronically via email.
          For more information about a particular case, please visit the Court’s website at
    http://www.txcourts.gov/1stCOA.


                                                       Sincerely,




                                                       Christopher A. Prine, Clerk of the Court

                                                       By Michelle Gentile, Chief Deputy Clerk


    cc:    The Honorable Harris County District Clerk's Office - Civil (DELIVERED VIA E-MAIL)
         Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 4 of 63

                                          CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                              DATE: 8/21/2018
                                                                                     FILED IN
                                                  1stCOURT
  FIRST COURT OF APPEALS INFORMATION SHEET BY TRIAL  COURT OF APPEALS
                                                            CLERK
                                                                               HOUSTON, TEXAS
                                                                            8/21/2018
Note to trial court clerk: You are expected to file the clerk’s record by the original3:00:55 PM If
                                                                                       due date.
                                                                            CHRISTOPHER     A.
you cannot, you should advise the Clerk of the First Court of Appeals immediately in writing,  PRINE
                                                                                    Clerk
stating the reason and the date by which the record will be filed. Generally speaking, for good
cause shown, the Court will grant no more than two extensions from the original due date,
each extension not to exceed 30 days.

                  Appellate Case Number 01-18-00709-CV
                  Trial Court Case Number:2016-87708
                  Trial Court Number 61ST
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

   X     The clerk’s record will not be filed by the original due date. (Please state reasons below)
         Reason(s): Appellant has yet to pay for Clerk's Record; Due $201.00.




         I believe I can file the clerk’s record by      , and I request an extension.

   X     Appellant has not made payment arrangements.
   X     Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.


Clerk’s Signature: /S/ DUANE C. GILMORE______________
                   DUANE C. GILMORE,
                   Civil/Family Post Trial Clerk
                   Harris County District Clerk




District Clerk’s LetterOnReceipt NOAatt.wpd
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 5 of 63




                                COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       NOTICE REGARDING DOCUMENTS FILED IN CASE
                                STAYED FOR BANKRUPTCY

Appellate case name:        Royce Hassell v. Hassell Construction Co., Inc., et al.

Appellate case number:      01-18-00709-CV

Trial court case number:    2013-87708

Trial court:                61st District Court of Harris County

        This appeal is stayed pursuant to the “Amended Notice of Bankruptcy Pursuant to
TRAP Rule 8” that appellant, Royce Hassell, filed in this Court on August 10, 2018. The
Amended Notice states that (1) on June 30, 2018, appellant-owned The R. Hassell Holding
Companies, Inc. (“RHHC”) filed a chapter 11 petition for relief, assigned to Case No. 18-
33541, in the United States Bankruptcy Court for the Southern District of Texas; (2) on
July 2, 2018, R. Hassell & Co., Inc. (“RHC”), owned by RHHC, filed a chapter 11 petition
for relief, assigned to Case No. 18-33608, in the United States Bankruptcy Court for the
Southern District of Texas; (3) on July 2, 2018, R. Hassell Builders, Inc. (“RHB”), owned
by RHHC, filed a chapter 11 petition for relief, assigned to Case No. 18-33619, in the
United States Bankruptcy Court for the Southern District of Texas; and (4) RHC, RHB,
and RHHC are general partners in the Hassell 2012 Joint Venture, a Texas general
partnership, against which an involuntary bankruptcy petition was filed on March 8, 2018,
by one appellee, Phillip Hassell, which was assigned to Case No. 18-31189, in the United
States Bankruptcy Court for the Southern District of Texas. See 11 U.S.C. § 362(a)
(automatic stay in bankruptcy).
       Until the parties notify the Court that the bankruptcies have concluded and move to
reinstate this appeal, the Court will take no further action on this appeal other than to
receive and hold any documents tendered during the period of suspension. See TEX. R.
APP. P. 8.2 (providing bankruptcy suspends “the appeal” from date bankruptcy petition
was filed until court reinstates or severs appeal in accordance with federal law).
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 6 of 63




       Unless a party successfully moves to reinstate the appeal or sever the appeal with
respect to the bankrupt party, this appeal will be an inactive case on the Court’s docket.
See TEX. R. APP. P. 8.3.


Clerk’s signature:

Date: August 21, 2018
            Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 7 of FILE
                                                                           63 COPY
SHERRY RADACK                                                                    CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                   CLERK OF THE COURT

TERRY JENNINGS                                                                  JANET WILLIAMS
EVELYN KEYES                                                                     CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                    Court of Appeals                            PHONE: 713-274-2700

HARVEY BROWN
RUSSELL LLOYD
                                  First District of Texas                        www.txcourts.gov/1stcoa.aspx

JENNIFER CAUGHEY                      301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066

                                       Tuesday, August 21, 2018

  Silvia T. Hassell                                    Court Reporter 61st District Court
  12807 Haynes Rd., Bldg,. C                           Harris County Civil Courthouse
  Houston, TX 77066-1123                               201 Caroline, 9th Fl
  * DELIVERED VIA E-MAIL *                             Houston, TX 77002
                                                       * DELIVERED VIA E-MAIL *
  Bogdan Rentea
  Rentea & Associates
  700 Lavaca, suite 1400
  Austin, TX 78701-0000
  * DELIVERED VIA E-MAIL *

    RE:     Court of Appeals Number: 01-18-00709-CV
            Trial Court Case Number: 2016-87708

    Style: Royce Hassell v. Hassell Construction Co., Inc. et al

         On this date, a notice was issued in the above-referenced cause. You may obtain a copy of
    the Court’s notice at http://www.search.txcourts.gov/CaseSearch.aspx?coa=coa01&s=c.
          If you have been required to provide a valid e-mail address to the Court and accept
    electronic service as outlined in Rule 9.1(a) and 9.4(g) of the Texas Rules of Appellate
    Procedure, a copy of this Notice of Distribution will be sent to you electronically via email.
          For more information about a particular case, please visit the Court’s website at
    http://www.txcourts.gov/1stCOA.


                                                       Sincerely,




                                                       Christopher A. Prine, Clerk of the Court
                                                       By Michelle Gentile, Chief Deputy Clerk


    cc:    The Honorable Harris County District Clerk's Office - Civil (DELIVERED VIA E-MAIL)
           Judge 61st District Court (DELIVERED VIA E-MAIL)
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 8 of 63




                                                                FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                         FIRST COURT OF APPEALS
                                                         8/17/2018 10:54:57 AM
                      INFORMATION SHEET BY COURT REPORTERS
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 01-18-00709-CV Trial Court Case Number: 2016-87708

   (1) Is there a Reporter's Record?                                                   Y     N

   (2) Are you the only court reporter involved in this appeal?                        Y     N
   If not, please provide the names and addresses of all other court
   reporters below.



   (3) Has the appellant requested that the reporter’s record be prepared or           Y     N
   has the trial court ordered that the record be prepared?

   (4) Please select from the following options:
      A. The appellant has paid for the record.
      B. The appellant has made arrangements to pay for the record
      C. The appellant is appealing as indigent.
      D. The appellant has not paid or made arrangements to pay for the
          record and is not appealing as indigent.

   (5) Extension (fill out if extension is required for any reason other than payment)
    I was unable to file the record in this appeal by ________. I expect the record
   in this appeal to be approximately _______ pages. The record covers
   _______days of testimony. I believe that I can file the record by _________. I
   ask that the court grant an extension until that time for filing the record.
   Additional Comments: ___________________________________________
                              Court reporter was informed that the appellant does not need
                            reporter's record.

Court Reporter's Signature, Full Address, Email Address and Telephone Number:
s/Jessica Chang, 201 Caroline, 9th Floor, Houston, Texas 77002
_______________________________________________________________________
jessica_kim@justex.net (832) 398-0576
_______________________________________________________________________
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 9 of FILE
                                                                      63 COPY


Order filed, August 16, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-18-00709-CV

                             ROYCE HASSELL, Appellant

                                              V.

              HASSELL CONSTRUCTION CO., INC. ET AL, Appellee


                         On Appeal from the 61st District Court
                                 Harris County, Texas
                             Trial Court Case 2016-87708


                                          ORDER
       The reporter’s record in this case was due 08/13/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.


                                       PER CURIAM
              Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 10 ofFILE
                                                                              63 COPY



SHERRY RADACK                                                                               CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                              CLERK OF THE COURT

TERRY JENNINGS                                                                              JANET WILLIAMS
EVELYN KEYES                                                                                 CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                       Court of Appeals                                     PHONE: 713-274-2700

HARVEY BROWN
RUSSELL LLOYD
                                     First District of Texas                                www.txcourts.gov/1stcoa.aspx

JENNIFER CAUGHEY                          301 Fannin Street
 JUSTICES
                                      Houston, Texas 77002-2066

                                         Thursday, August 16, 2018

Court Reporter 61st District Court                             Judge 61st District Court
Harris County Civil Courthouse                                 201 Caroline
201 Caroline, 9th Fl                                           9th Floor
Houston, TX 77002                                              Houston, TX 77002
* DELIVERED VIA E-MAIL *                                       * DELIVERED VIA E-MAIL *


RE:     Court of Appeals Number: 01-18-00709-CV Trial Court Case Number: 2016-87708

Style: Royce Hassell
       v.
       Hassell Construction Co., Inc. et al


         On this date, an order was issued in the above-referenced cause. You may obtain a copy of the Court’s
order at http://www.search.txcourts.gov/CaseSearch.aspx?coa=coa01&s=c.


        If you have been required to provide a valid e-mail address to the Court and accept electronic service as
outlined in Rule 9.1(a) and 9.4(g), a copy of this Notice of Distribution will be sent to you electronically via
email.

        For more information        about   a   particular   case,   please   visit   the     Court’s     website     at
http://www.txcourts.gov/1stCOA.



                                                        Sincerely,




                                                        Christopher A. Prine, Clerk of the Court
                                                        By Noemi E. Hernandez, Deputy Clerk


        cc:      Silvia T. Hassell (DELIVERED VIA E-MAIL)
                 The Honorable Harris County District Clerk's Office - Civil (DELIVERED VIA E-MAIL)
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 11 ofFILE
                                                                63 COPY


  Bogdan Rentea (DELIVERED VIA E-MAIL)
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 12 ofFILE
                                                                63 COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             The Honorable Harris County District Clerk's Office -
                              Civil
                             Harris County District Clerk - Civil
                             201 Caroline, Ste 420
                             Houston, TX 77002
                             DELIVERED VIA E-MAIL




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             The Honorable Harris County District Clerk's Office -
                              Civil
                             Harris County District Clerk - Civil
                             201 Caroline, Ste 420
                             Houston, TX 77002DELIVERED VIA E-MAIL
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 13 ofFILE
                                                                63 COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             The Honorable Harris County District Clerk's Office -
                              Civil
                             Harris County District Clerk - Civil
                             201 Caroline, Ste 420
                             Houston, TX 77002
                             DELIVERED VIA E-MAIL




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             The Honorable Harris County District Clerk's Office -
                              Civil
                             Harris County District Clerk - Civil
                             201 Caroline, Ste 420
                             Houston, TX 77002DELIVERED VIA E-MAIL
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 14 ofFILE
                                                                63 COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             Judge 61st District Court
                             201 Caroline
                             9th Floor
                             Houston, TX 77002
                             DELIVERED VIA E-MAIL




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             Court Reporter 61st District Court
                             Harris County Civil Courthouse
                             201 Caroline, 9th Fl
                             Houston, TX 77002DELIVERED VIA E-MAIL
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 15 ofFILE
                                                                63 COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             Court Reporter 61st District Court
                             Harris County Civil Courthouse
                             201 Caroline, 9th Fl
                             Houston, TX 77002
                             DELIVERED VIA E-MAIL




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             Silvia T. Hassell
                             12807 Haynes Rd., Bldg,. C
                             Houston, TX 77066-1123DELIVERED VIA E-MAIL
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 16 ofFILE
                                                                63 COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                              Thursday, August 16, 2018

         RE:   Case No. 01-18-00709-CV

Style:   Royce Hassell
    v.   Hassell Construction Co., Inc. et al

     The clerk’s record in this appeal has not been timely filed with this court.
The court requests that the record be filed within 10 days of the date of this
letter.   If the record is not filed by that date, I will refer the matter to the
court.   If you are unable to file the record by that date, you should request an
extension for the court to consider. If the appellant has not made arrangements for
paying for the record, please advise the court in writing.    See Tex. R. App. P.
35.3(a)(2)and (b)(3).

T. C. Case # 2016-87708                         Christopher A. Prine, Clerk of the Court

                             Bogdan Rentea
                             Rentea & Associates
                             700 Lavaca, suite 1400
                             Austin, TX 78701-0000
                             DELIVERED VIA E-MAIL
                                                                                      ACCEPTED
                                                                                  01-18-00709-CV
    Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 17 of   63FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                               8/10/2018 11:56 AM
                                                                             CHRISTOPHER PRINE
                                                                                           CLERK

                        Cause No. 01-18-00709-CV
__________________________________________________________________
                                                       FILED IN
                                                1st COURT OF APPEALS
                    IN THE COURT OF APPEALS         HOUSTON, TEXAS

                 FOR THE FIRST JUDICIAL DISTRICT8/10/2018 11:56:03 AM
                                                CHRISTOPHER A. PRINE
                       AT HOUSTON, TEXAS                 Clerk

__________________________________________________________________

                           ROYCE HASSELL,
                                Appellant,


                                    v.
 MICHAEL HASSELL, PHILLIP HASSELL, SHAWN HASSELL POTTS
                  AND JASON HASSELL,
                                Appellees.


  On Appeal from the 61st Judicial District Court of Harris County, Texas
                    Trial Court Cause No. 2016-87708




 AMENDED NOTICE OF BANKRUPTCY PURSUANT TO TRAP RULE 8
__________________________________________________________________
      Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 18 of 63




TO THE HONORABLE COURT OF APPEALS:

      COMES NOW ROYCE HASSELL, Appellant AND R. Hassell & Co., Inc.

and R. Hassell Builders, Inc. (herein jointly “RHC”), Third Party Defendants in

related case Numbers 2013-61995A and file this amended notice pursuant to Rule 8

of the Texas Rules of Appellate Procedure, “Bankruptcy in Civil Cases:”

      A.     Parties

      1.     Appellant is Royce Hassell;

      2.     Interested third parties are R. Hassell & Co., Inc. and R. Hassell

Builders, Inc. (“RHB”) which are plaintiffs in the related case Number 2013-

61995A;

      3.     Appellees Michael Hassell, Phillip Hassell, Shawn Hassell Potts and

Jason Hassell (Appellees);

      B.     Legal Authority

      4.     Rule 8.1 of the Texas Rules of Appellate procedure provides that “[a]ny

party may file a notice that a party is in bankruptcy” which notice is to contain, “(a)

the bankrupt party’s name; (b) the court in which the bankruptcy proceeding is

pending; (c) the bankruptcy proceeding’s style and case number; and (d) the date

when the bankruptcy proceeding was filed.”

      5.     Appellant and R. Hassell & Co., Inc. ("RHC") notify the Court as

follows: on July 2, 2018, RHC filed a chapter 11 proceeding in the United States
      Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 19 of 63




Bankruptcy Court for the Southern District of Texas – Houston Divisio, Case No.

33608. A copy of the petition is attached as Exhibit A’”. RHC is a corporation

owned by The R. Hassell Holding Companies, Inc. ("RHHC"), which also filed on

June 30, 2018, a chapter 11 proceeding in the United States Bankruptcy Court for

the Southern District of Texas – Houston Division, Case No. 18-33541 (Exhibit D).

RHHC, in turn, is owned by Appellant Royce Hassell. Additionally, Appellant and

RHC notify the Court that on July 2, 2018, R. Hassell Builders, Inc. ("RHB"), a

corporation owned by RHHC, which, in turn, is owned by Appellant Royce Hassell

filed a chapter 11 petition in the United States Bankruptcy Court for the Southern

District of Texas in Case No. 18-33619, styled In re R. Hassell Builders, Inc.,

Debtor. A copy of the petition is attached as Exhibit “B.”

      6.     RHC, RHB and RHHC are general partners in the Hassell 2012 Joint

Venture, a Texas general partnership, against which an involuntary bankruptcy

petition was filed on March 8, 2018, in the United States Bankruptcy Court for the

Southern District of Texas – Houston Division, Case No. 18-31189, which

Involuntary Petition (Exhibit “C”)was signed by one of the Appellees, Phillip

Hassell (Exhibit C), as the president of another general partner, Hassell Construction

Co., Inc.

      7.     Pursuant to the United States Bankruptcy Code, the commencement of

the above-described bankruptcy cases triggered an automatic stay which precludes
        Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 20 of 63




further prosecution of claims pertaining to the bankruptcy estate of the Hassell 2012

Joint Venture, R. Hassell & Co., Inc. and R. Hassell Builders, Inc. See 11 U.S.C.

Section 362(a). The current lawsuit may involve claims and causes of action that

are precluded by the automatic stay imposed pursuant to the Involuntary Bankruptcy

Case.

        8.    For the above reasons, Appellant and interested parties, RHC, pray the

Court take notice of such bankruptcy filing and acknowledge the prohibitions of the

automatic stay until further appropriate court orders.



        Respectfully submitted this 9th day of August, 2018.



                                       Respectfully submitted,

                                       PENDERGRAFT & SIMON, LLP


                                       /s/ Leonard H. Simon
                                       By: Leonard H. Simon, Esq.
                                       TBN: 18387400; SDOT: 8200
                                       lsimon@pendergraftsimon.com
                                       Robert L. Pendergraft
                                       TBN: 15743500; SDOT: 730
                                       rlp@pendergraftsimon.com
                                       America Tower
                                       2929 Allen Parkway, Suite 200
                                       Houston, Texas 77019
                                       (713) 737-8207 (Direct Phone)
                                       (832) 202-2810 (Direct Fax)
                                       (713) 528-8555 (Main Phone)
                                       (713) 868-1267 (Main Fax)
     Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 21 of 63




                                      ATTORNEY FOR ROYCE HASSELL
                                      AND R. HASSELL & COMPANY, INC
                                      AND R. HASSELL BUILDERS, INC.




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 10, 2018, a true and correct copy of the above
Amended Notice of Bankruptcy Pursuant to T.R.A.P. 8 has been served on all
counsel of record in accordance by Texas E-File and Serve as follows:

      Bogdan Rentea
      Rentea & Associates
      700 Lavaca, Suite 1400
      Austin, Texas 78701
      brentea@rentealaw.com

                                                   /s/ Leonard H. Simon
                                                   Leonard H. Simon
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 22 of 63




        EXHIBIT “A”
                    Case 19-03453
                      Case 18-33608Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   07/02/18 Page
                                                                            Page 23
                                                                                 1 ofof563

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                                     Chapter       11
                                                                                                                     Check if this is an
                                                                                                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     R. Hassell & Co., Inc.

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           7      6      –      0      3        4    6         4   9     4

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       12807 Haynes Rd, Bldg C
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       HOUSTON                             TX       77066-1123
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Harris                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 19-03453
                      Case 18-33608Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   07/02/18 Page
                                                                            Page 24
                                                                                 2 ofof563
Debtor R. Hassell & Co., Inc.                                                             Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                      
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                      
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                      
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)

                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?                   
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                           4/01/19 and every 3 years after that).


                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.


                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                          Chapter 12

9.   Were prior bankruptcy                No
     cases filed by or against
     the debtor within the last 8         Yes. District Southern District of Texas - H When 02/05/2015                     Case number 15-30781
     years?                                                                                                MM / DD / YYYY
                                                District Southern District of Texas - H When 02/05/2015                     Case number 15-32751
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                    Case 19-03453
                      Case 18-33608Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   07/02/18 Page
                                                                            Page 25
                                                                                 3 ofof563
Debtor R. Hassell & Co., Inc.                                                            Case number (if known)

10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes. Debtor Hassell 2012 Joint Venture                             Relationship Debtor is Partner
    affiliate of the debtor?
                                                  District Southern District of Texas - Houston Div When                    02/08/2018
    List all cases. If more than 1,                                                                                         MM / DD / YYYY
    attach a separate list.                       Case number, if known 18-31189


                                                  Debtor R. Hassell Holding Company, Inc.                     Relationship Debtor is 100% Subsi

                                                  District Southern District of Texas - Houston Div When                    06/29/2018
                                                                                                                            MM / DD / YYYY
                                                  Case number, if known 18-33541


11. Why is the case filed in          Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.


                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                No
    have possession of any
    real property or personal
                                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).


                                                    Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                    No
                                                    Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds
                                       Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
                    Case 19-03453
                      Case 18-33608Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   07/02/18 Page
                                                                            Page 26
                                                                                 4 ofof563
Debtor R. Hassell & Co., Inc.                                                            Case number (if known)

14. Estimated number of                    1-49                              1,000-5,000                             25,001-50,000
    creditors                               50-99                              5,001-10,000                             50,001-100,000
                                                                                                               
                                           100-199                           10,001-25,000                           More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 07/02/2018
                                                       MM / DD / YYYY

                                           X /s/ Royce J. Hassell                                   Royce J. Hassell
                                              Signature of authorized representative of debtor      Printed name

                                           Title President


18. Signature of attorney                X /s/ Leonard H. Simon                                                  Date     07/02/2018
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Leonard H. Simon
                                            Printed name
                                            Pendergraft & Simon
                                            Firm name
                                            The American Tower
                                            Number           Street
                                            2929 Allen Parkway Suite 200

                                            Houston                                                    TX                  77019
                                            City                                                       State               ZIP Code


                                            (713) 528-8555                                             lsimon@pendergraftsimon.com
                                            Contact phone                                              Email address
                                            TBN-18387400 SDOT-8200
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 27 of 63




        EXHIBIT “B”
Case 19-03453
  Case 18-33619Document 1-21 Filed
                 Document    Filed in
                                    in TXSB
                                       TXSB on
                                            on 05/03/19
                                               07/02/18 Page
                                                        Page 28
                                                             1 ofof463
Case 19-03453
  Case 18-33619Document 1-21 Filed
                 Document    Filed in
                                    in TXSB
                                       TXSB on
                                            on 05/03/19
                                               07/02/18 Page
                                                        Page 29
                                                             2 ofof463
Case 19-03453
  Case 18-33619Document 1-21 Filed
                 Document    Filed in
                                    in TXSB
                                       TXSB on
                                            on 05/03/19
                                               07/02/18 Page
                                                        Page 30
                                                             3 ofof463
Case 19-03453
  Case 18-33619Document 1-21 Filed
                 Document    Filed in
                                    in TXSB
                                       TXSB on
                                            on 05/03/19
                                               07/02/18 Page
                                                        Page 31
                                                             4 ofof463
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 32 of 63




        EXHIBIT “C”
                     Case 19-03453
                       Case 18-31189Document 1-21 Filed
                                      Document    Filed in
                                                         in TXSB
                                                            TXSB on
                                                                 on 05/03/19
                                                                    03/08/18 Page
                                                                             Page 33
                                                                                  1 ofof463
     Fill in this information to identify the case:

     United States Bankruptcy Court for the:
     Southern
     ____________________             Texas
                          District of _________________
                                          (State)
                                                               7
     Case number (If known): _________________________ Chapter _____

                                                                                                                                        Check if this is an
                                                                                                                                           amended filing
Official Form 205
Involuntary Petition Against a Non-Individual                                                                                                           12/15

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
known).


Part 1:      Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed


1.   Chapter of the                    Check one:
     Bankruptcy Code
                                       ✘
                                            Chapter 7
                                            Chapter 11


Part 2:      Identify the Debtor


2.   Debtor’s name                     Hassell 2012 Joint Venture
                                       ______________________________________________________________________________________________________



3.   Other names you know              __________________________________________________
     the debtor has used in
     the last 8 years                  __________________________________________________

                                       __________________________________________________
     Include any assumed
     names, trade names, or
     doing business as names.

4.   Debtor’s federal
     Employer Identification            Unknown
     Number (EIN)
                                        4 ___
                                       ___ 7 – ___                        4 
                                                 2 ___9 ___8 ___5___ 8___ ___
                                       EIN

                                       Principal place of business                                    Mailing address, if different
5.   Debtor’s address

                                       12512       Cutten Road
                                       ________________________________________________               _________________________________________________
                                       Number     Street                                              Number     Street


                                       Suite A
                                       _________________________________________________
                                                                                                      _________________________________________________
                                                                                                      P.O. Box

                                       Houston
                                       ______________________________       TX
                                                                            _______  77066
                                                                                    _________         _____________________________ _______ _________
                                       City                                 State   ZIP Code          City                          State   ZIP Code



                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business

                                       Harris
                                       _________________________________________________              _________________________________________________
                                       County                                                         Number     Street

                                                                                                      _________________________________________________

                                                                                                      _____________________________ _______ _________
                                                                                                      City                          State   ZIP Code


Official Form 205                                         Involuntary Petition Against a Non-Individual                                    page 1
                      Case 19-03453
                        Case 18-31189Document 1-21 Filed
                                       Document    Filed in
                                                          in TXSB
                                                             TXSB on
                                                                  on 05/03/19
                                                                     03/08/18 Page
                                                                              Page 34
                                                                                   2 ofof463

Debtor         Hassell 2012 Joint Venture
               _______________________________________________________                          Case number (if known)_____________________________________
               Name




6.    Debtor’s website (URL)        _____________________________________________________________________________________________________




7.    Type of debtor                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                    ✘
                                        Partnership (excluding LLP)
                                        Other type of debtor. Specify: __________________________________________________________________________


8.    Type of debtor’s
                                    Check one:
      business
                                     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                     Railroad (as defined in 11 U.S.C. § 101(44))
                                     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                     Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                    ✘ None of the types of business listed.
                                    
                                     Unknown type of business.

9.    To the best of your           ✘
                                        No
      knowledge, are any
      bankruptcy cases                  Yes. Debtor _________________________________________________ Relationship __________________________
      pending by or against
                                              District __________________________ Date filed _______________ Case number, if known____________________
      any partner or affiliate
                                                                                             MM / DD / YYYY
      of this debtor?

                                              Debtor _________________________________________________            Relationship __________________________

                                              District __________________________ Date filed _______________ Case number, if known____________________
                                                                                             MM / DD / YYYY




Part 3:        Report About the Case

10.   Venue                         Check one:

                                    ✘ Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
                                    
                                        business, or principal assets in this district longer than in any other district.

                                     A bankruptcy case concerning debtor’s affiliates, general partner, or partnership is pending in this district.

11.   Allegations                   Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                                    The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                    At least one box must be checked:

                                    ✘ The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
                                    
                                        fide dispute as to liability or amount.

                                     Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
                                        agent appointed or authorized to take charge of less than substantially all of the property of the
                                        debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

12.   Has there been a              ✘ No
                                    
      transfer of any claim
      against the debtor by or       Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
      to any petitioner?                Rule 1003(a).


Official Form 205                                     Involuntary Petition Against a Non-Individual                                        page 2
                         Case 19-03453
                           Case 18-31189Document 1-21 Filed
                                          Document    Filed in
                                                             in TXSB
                                                                TXSB on
                                                                     on 05/03/19
                                                                        03/08/18 Page
                                                                                 Page 35
                                                                                      3 ofof463

Debtor            Hassell 2012 Joint Venture
                  _______________________________________________________                                  Case number (if known)_____________________________________
                  Name




13.   Each petitioner’s claim                     Name of petitioner                                    Nature of petitioner’s claim              Amount of the claim
                                                                                                                                                  above the value of
                                                                                                                                                  any lien


                                                  Hassell Construction Co., Inc.
                                                  ______________________________________                Partner 303(b)(3)(A)
                                                                                                        _________________________________         $ ________________

                                                  ______________________________________                _________________________________         $ ________________

                                                  ______________________________________                _________________________________         $ ________________

                                                                                                              Total of petitioners’ claims
                                                                                                                                                  $ ________________


      If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor’s name and the case number, if known, at
      the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
      additional petitioning creditor, the petitioner’s claim, the petitioner’s representative, and the petitioner’s attorney. Include the
      statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner’s (or representative’s) signature,
      along with the signature of the petitioner’s attorney.


Part 4:        Request for Relief

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
      $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

      Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
      petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
      foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

      I have examined the information in this document and have a reasonable belief that the information is true and correct.

      Petitioners or Petitioners’ Representative                                             Attorneys


      Name and mailing address of petitioner

      Hassell Construction Company, Inc.                                                     Ron Satija
                                                                                             ________________________________________________________________
      ______________________________________________________________
      Name                                                                                   Printed name

                                                                                             Hajjar Peters LLP
                                                                                             ________________________________________________________________
      12522 Cutten Rd
      ______________________________________________________________                         Firm name, if any
      Number Street

      Houston                            TX             77066                                3144 Bee Caves Rd
                                                                                             ________________________________________________________________
      _________________________________ ______________ _____________
      City                              State          ZIP Code                              Number Street

                                                                                             Austin
                                                                                             _________________________________  TX
                                                                                                                               ______________  78746
                                                                                                                                              _____________
                                                                                             City                              State          ZIP Code
      Name and mailing address of petitioner’s representative, if any

      James P. Hassell, President
      ______________________________________________________________                         Contact phone (512) 637-4956
                                                                                                            _________________       rsatija@legalstrategy.com
                                                                                                                              Email ___________________________
      Name

      12522 Cutten Rd
      ______________________________________________________________                         Bar number      24039158
                                                                                                             ___________________________________________________
      Number Street

      Houston
      _________________________________  TX
                                        ______________  77066
                                                       _____________                         State           Texas
                                                                                                             _________________
      City                              State          ZIP Code

      I declare under penalty of perjury that the foregoing is true and correct.

                  03/07/2018
      Executed on _________________
                  MM / DD / YYYY                                                          8 /s/ Ron Satija
                                                                                              ________________________________________________________________
                                                                                             Signature of attorney

8 /s/James P.Hassell
      ______________________________________________________________
                                                                                             Date signed      03/08/2018
                                                                                                              _________________
      Signature of petitioner or representative, including representative’s title
                                                                                                              MM / DD / YYYY



Official Form 205                                                 Involuntary Petition Against a Non-Individual                                       page 3
                      Case 19-03453
                        Case 18-31189Document 1-21 Filed
                                       Document    Filed in
                                                          in TXSB
                                                             TXSB on
                                                                  on 05/03/19
                                                                     03/08/18 Page
                                                                              Page 36
                                                                                   4 ofof463

Debtor         Hassell 2012 Joint Venture
               _______________________________________________________                                  Case number (if known)_____________________________________
               Name




   Name and mailing address of petitioner

   ______________________________________________________________                         ________________________________________________________________
   Name                                                                                   Printed name

                                                                                          ________________________________________________________________
   ______________________________________________________________                         Firm name, if any
   Number Street

   _________________________________ ______________ _____________                         ________________________________________________________________
   City                              State          ZIP Code                              Number Street

                                                                                          _________________________________ ______________ _____________
                                                                                          City                              State          ZIP Code
   Name and mailing address of petitioner’s representative, if any
                                                                                          Contact phone    _________________ Email ___________________________
   ______________________________________________________________
   Name
                                                                                          Bar number      ___________________________________________________
   ______________________________________________________________
   Number Street
                                                                                          State           _________________
   _________________________________ ______________ _____________
   City                              State          ZIP Code

    I declare under penalty of perjury that the foregoing is true and correct.

   Executed on _________________
               MM / DD / YYYY
                                                                                       8   ________________________________________________________________
                                                                                          Signature of attorney


8   ______________________________________________________________                        Date signed      _________________
   Signature of petitioner or representative, including representative’s title                             MM / DD / YYYY




   Name and mailing address of petitioner

   ______________________________________________________________                         ________________________________________________________________
   Name                                                                                   Printed name

                                                                                          ________________________________________________________________
   ______________________________________________________________                         Firm name, if any
   Number Street

   _________________________________ ______________ _____________                         ________________________________________________________________
   City                              State          ZIP Code                              Number Street

                                                                                          _________________________________ ______________ _____________
                                                                                          City                              State          ZIP Code
   Name and mailing address of petitioner’s representative, if any
                                                                                          Contact phone    _________________ Email ___________________________
   ______________________________________________________________
   Name
                                                                                          Bar number      ___________________________________________________
   ______________________________________________________________
   Number Street
                                                                                          State           _________________
   _________________________________ ______________ _____________
   City                              State          ZIP Code

    I declare under penalty of perjury that the foregoing is true and correct.

   Executed on _________________
               MM / DD / YYYY
                                                                                       8   ________________________________________________________________
                                                                                          Signature of attorney


8   ______________________________________________________________                        Date signed      _________________
   Signature of petitioner or representative, including representative’s title                             MM / DD / YYYY




Official Form 205                                              Involuntary Petition Against a Non-Individual                                       page 4
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 37 of 63




        EXHIBIT “D”
                    Case 19-03453
                      Case 18-33541Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   06/29/18 Page
                                                                            Page 38
                                                                                 1 ofof763

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                                     Chapter       11
                                                                                                                     Check if this is an
                                                                                                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     R. Hassell Holding Companies, Inc.

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           7      6      –      0      6        5    7         7   3     3

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       12807 HAYNES RD BLDG C
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       HOUSTON                             TX       77066-1123
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Harris                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 19-03453
                      Case 18-33541Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   06/29/18 Page
                                                                            Page 39
                                                                                 2 ofof763
Debtor R. Hassell Holding Companies, Inc.                                                 Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                      
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                      
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                      
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)

                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?                   
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                           4/01/19 and every 3 years after that).


                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.


                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                          Chapter 12

9.   Were prior bankruptcy                No
     cases filed by or against
     the debtor within the last 8         Yes. District Southern District of Texas - H When 02/05/2015                     Case number 15-30781
     years?                                                                                                MM / DD / YYYY
                                                District Southern District of Texas - H When 02/05/2015                     Case number 15-32751
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                    Case 19-03453
                      Case 18-33541Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   06/29/18 Page
                                                                            Page 40
                                                                                 3 ofof763
Debtor R. Hassell Holding Companies, Inc.                                                Case number (if known)

10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes. Debtor Hassell 2012 Joint Venture                             Relationship Debtor is Partner
    affiliate of the debtor?
                                                  District Southern District of Texas - Houston Div When                     03/08/2018
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known 18-31189


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.


                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                No
    have possession of any
    real property or personal
                                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).


                                                    Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                    No
                                                    Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds
                                       Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
                    Case 19-03453
                      Case 18-33541Document 1-21 Filed
                                     Document    Filed in
                                                        in TXSB
                                                           TXSB on
                                                                on 05/03/19
                                                                   06/29/18 Page
                                                                            Page 41
                                                                                 4 ofof763
Debtor R. Hassell Holding Companies, Inc.                                                Case number (if known)

14. Estimated number of                    1-49                              1,000-5,000                             25,001-50,000
    creditors                               50-99                              5,001-10,000                             50,001-100,000
                                                                                                               
                                           100-199                           10,001-25,000                           More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 06/29/2018
                                                       MM / DD / YYYY

                                           X /s/ Royce J. Hassell                                   Royce J. Hassell
                                              Signature of authorized representative of debtor      Printed name

                                           Title President


18. Signature of attorney                X /s/ Leonard H. Simon                                                  Date     06/29/2018
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Leonard H. Simon
                                            Printed name
                                            Pendergraft & Simon
                                            Firm name
                                            The American Tower
                                            Number           Street
                                            2929 Allen Parkway Suite 200

                                            Houston                                                    TX                  77019
                                            City                                                       State               ZIP Code


                                            (713) 528-8555                                             lsimon@pendergraftsimon.com
                                            Contact phone                                              Email address
                                            TBN-18387400 SDOT-8200
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
Case 19-03453
  Case 18-33541Document 1-21 Filed
                 Document    Filed in
                                    in TXSB
                                       TXSB on
                                            on 05/03/19
                                               06/29/18 Page
                                                        Page 42
                                                             5 ofof763

                  AMI
                  710 N. Post Oak Road, Suite 208
                  Houston, TX 77024



                  Barry Conge Harris LLP
                  1800 West Loop South, Suite 750
                  Houston, TX 77027



                  Buck Keenan, LLP
                  700 Louisiana, Suite 5100
                  Houston, TX 77002



                  Carol Davis Reporting, Records & Video,
                  7838 Hillmont
                  Houston, TX 77040



                  Chase Card Services
                  P.O. Box 94014
                  Palatine, IL 60094-4014



                  Coats Rose Judgment




                  Ford 2015 F250
                  P.O. Box 15271
                  Irving, TX 75015-2271



                  Ford 2017 F250
                  P.O. Box 15271
                  Irving, TX 75015-2271



                  Ford 2017 F450
                  P.O. Box 15271
                  Irving, TX 75015-2271
Case 19-03453
  Case 18-33541Document 1-21 Filed
                 Document    Filed in
                                    in TXSB
                                       TXSB on
                                            on 05/03/19
                                               06/29/18 Page
                                                        Page 43
                                                             6 ofof763

                  Ford Mustang
                  P.O. Box 15271
                  Irving, TX 75015-2271



                  HSSK
                  952 Echo Lane, Suite 200
                  Houston, TX 77024



                  Interface Consulting Int'l, Inc.
                  One Riverway, Ste. 2350
                  Houston, TX 77056



                  Juan Gonzalez
                  5302 Maple
                  Bellaire, TX 77401



                  Lexitas
                  P..O. Box 4227
                  Houston, TX 77210-4227



                  Locke Lord LLP
                  600 Travis, Suite 2800
                  Houston, TX 77002



                  Omnivere, LLC
                  P.O. Box 71727
                  Chicago, IL 60694-1727



                  R. Hassell & Co., Inc.
                  12807 Haynes Road, Bldg. C
                  Houston, TX 77066



                  R. Hassell Builders, Inc.
                  12807 Haynes Road, Bldg. C
                  Houston, TX 77066
Case 19-03453
  Case 18-33541Document 1-21 Filed
                 Document    Filed in
                                    in TXSB
                                       TXSB on
                                            on 05/03/19
                                               06/29/18 Page
                                                        Page 44
                                                             7 ofof763

                  R. Hassell Properties, Inc.
                  12807 Haynes Road, Bldg. C
                  Houston, TX 77066



                  Royce & Silvia Hassell (retainer for Int
                  5302 Maple
                  Bellaire, TX 77401



                  Royce J. Hassell
                  12807 Haynes Road, Bldg. C
                  Houston, TX 77066



                  Royce J. Hassell (reimb. legal bills pd.
                  5302 Maple
                  Bellaire, TX 77401



                  Texan Floor
                  2055 Silber, Suite 108
                  Houston, TX 77055



                  Texas Capital (Addendum 5)
                  2350 Lakeside Blvd., Suite 605
                  Richardson, TX 75082



                  Texas Capital (PC 200)
                  2350 Lakeside Blvd., Suite 605
                  Richardson, TX 75082



                  Texas Capital Bank (Addendum #3)
                  2350 Lakeside Boulevard, Suite 605
                  Richardson, TX 75082



                  Xact Data Discovery - DATX
                  P.O. Box 6594
                  Carol Stream, IL 60197-6594
                                                                                      ACCEPTED
                                                                                    01-18-00709-V
    Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 45 of   63FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                                 8/8/2018 2:34 PM
                                                                             CHRISTOPHER PRINE
                                                                                           CLERK

                        Cause No. 01-18-00709-CV
__________________________________________________________________
                                                       FILED IN
                                                1st COURT OF APPEALS
                    IN THE COURT OF APPEALS         HOUSTON, TEXAS

                 FOR THE FIRST JUDICIAL DISTRICT8/8/2018 2:34:42 PM
                                                CHRISTOPHER A. PRINE
                       AT HOUSTON, TEXAS                Clerk

__________________________________________________________________

                           ROYCE HASSELL,
                                Appellant,


                                    v.
 MICHAEL HASSELL, PHILLIP HASSELL, SHAWN HASSELL POTTS
                  AND JASON HASSELL,
                                Appellees.


  On Appeal from the 61st Judicial District Court of Harris County, Texas
                    Trial Court Cause No. 2016-87708




      NOTICE OF BANKRUPTCY PURSUANT TO TRAP RULE 8
__________________________________________________________________
      Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 46 of 63




TO THE HONORABLE COURT OF APPEALS:

      COMES NOW ROYCE HASSELL, Appellant and interested parties R.

Hassell & Co., Inc. and R. Hassell Builders, Inc. (herein jointly “RHC”), which are

third party defendants in related case Numbers 2013-61995A; R. Hassell & Co., Inc.,

et al v. CommunityBank of Texas, N.A., and file this notice pursuant to Rule 8 of the

Texas Rules of Appellate Procedure, “Bankruptcy in Civil Cases:”

      A.     Parties

      1.     Appellant is Royce Hassell.

      2.     Interested third parties are R. Hassell & Co., Inc. and R. Hassell

Builders, Inc. (“RHB”) which are plaintiffs in the related case Number 2013-

61995A.

      3.     Appellees are Michael Hassell, Phillip Hassell, Shawn Hassell Potts

and Jason Hassell (Appellees).

      B.     Legal Authority

      4.     Rule 8.1 of the Texas Rules of Appellate procedure provides that “[a]ny

party may file a notice that a party is in bankruptcy” which notice is to contain, “(a)

the bankrupt party’s name; (b) the court in which the bankruptcy proceeding is

pending; (c) the bankruptcy proceeding’s style and case number; and (d) the date

when the bankruptcy proceeding was filed.”
      Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 47 of 63




      5.     Appellant and RHC notify the Court that on July 2, 2018, R. Hassell &

Co., Inc., a corporation owned by Royce Hassell which is a partner in the Hassell

2012 Joint Venture, filed a chapter 11 petition in the United States Bankruptcy Court

for the Southern District of Texas in Cause No. 18-33608, styled, In re R. Hassell &

Co., Inc., Debtor. A copy of the petition is attached as Exhibit A’”. Additionally,

Appellant notifies the Court that on July 2, 2018, R. Hassell Builders, Inc., a

corporation owned by Royce Hassell which corporation is a partner in the Hassell

2012 Joint Venture, filed a chapter 11 petition in the United States Bankruptcy Court

for the Southern District of Texas in Case No. 18-33619, styled In re R. Hassell

Builders, Inc., Debtor. A copy of the petition is attached as Exhibit “B.”

      6.     Additionally, Appellant and RHC notify the Court that on March 8,

2018, Appellee, Phillip Hassell, signed an involuntary bankruptcy petition on behalf

of the Hassell 2012 Joint Venture, a partnership of corporations including Hassell

Construction Company, Inc., RHC, RHB and RHHC (Exhibit C). The case is still

pending.

      7.     Pursuant to the United States Bankruptcy Code, the commencement of

the above-described bankruptcy cases triggered an automatic stay which precludes

further prosecution of claims pertaining to the bankruptcy estate of the Hassell 2012

Joint Venture, R. Hassell & Co., Inc. and R. Hassell Builders, Inc. See 11 U.S.C.

Section 362(a). The current lawsuit may involve claims and causes of action that
        Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 48 of 63




are precluded by the automatic stay imposed pursuant to the Involuntary Bankruptcy

Case.

        8.    For the above reasons, Appellant and interested parties pray the Court

take notice of such bankruptcy filing and acknowledge the prohibitions of the

automatic stay until further appropriate court orders.



        Respectfully submitted this 8th day of August, 2018.



                                       Respectfully submitted,

                                       PENDERGRAFT & SIMON, LLP


                                       /s/ Leonard H. Simon
                                       By: Leonard H. Simon, Esq.
                                       TBN: 18387400; SDOT: 8200
                                       lsimon@pendergraftsimon.com
                                       Robert L. Pendergraft
                                       TBN: 15743500; SDOT: 730
                                       rlp@pendergraftsimon.com
                                       America Tower
                                       2929 Allen Parkway, Suite 200
                                       Houston, Texas 77019
                                       (713) 737-8207 (Direct Phone)
                                       (832) 202-2810 (Direct Fax)
                                       (713) 528-8555 (Main Phone)
                                       (713) 868-1267 (Main Fax)

                                       ATTORNEY FOR ROYCE HASSELL
                                       AND R. HASSELL & COMPANY, INC
                                       AND R. HASSELL BUILDERS, INC.
     Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 49 of 63




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 8, 2018, a true and correct copy of the above
Notice of Bankruptcy Pursuant to T.R.A.P. 8 has been served on all counsel of record
in accordance with the Texas Rules of Civil Procedure by Texas E-File and Serve.

                                                   /s/ Leonard H. Simon
                                                   Leonard H. Simon
          Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 50 ofFILE
                                                                          63 COPY

SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                      Court of Appeals                             PHONE: 713-274-2700

HARVEY BROWN
RUSSELL LLOYD
                                       First District                               www.txcourts.gov/1stcoa.aspx

JENNIFER CAUGHEY                       301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066

                                             August 7, 2018

   Silvia T. Hassell                                        Bogdan Rentea
   12807 Haynes Rd., Bldg,. C                               Rentea & Associates
   Houston, TX 77066-1123                                   700 Lavaca, suite 1400
   * DELIVERED VIA E-MAIL *                                 Austin, TX 78701-0000
                                                            * DELIVERED VIA E-MAIL *


   RE:     Court of Appeals Number: 01-18-00709-CV
           Trial Court Case Number: 2016-87708

   Style: Royce Hassell v. Hassell Construction Co., Inc. et al

                                    GENERAL INFORMATION

           On Monday, August 6, 2018, a letter of assignment from the 61st District Court trial-
   court clerk and a copy of the notice of appeal filed by Royce Hassell in the trial court was
   received and docketed as Cause Number 01-18-00709-CV. This Notice contains information
   about some of the rules and procedures that govern prosecution of an appeal pending before the
   First Court of Appeals.

           Texas Rule of Appellate Procedure 9.6 requires parties and counsel to communicate
   about a pending appeal only through the Clerk’s office and they may not communicate with
   either the justices or their staff about a case. It is also improper to send a document to the Court
   about an appeal unless a copy of it is served on all other parties to the appeal at the same time.
   See TEX. R. APP. P. 9.5(d), (e).

           Effective January 1, 2014, all attorneys in civil cases and criminal cases must
   electronically file all documents (except a document submitted under seal or subject to a motion
   to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
   se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
   do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
   completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
   comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
   found at http://www.supreme.courts.state.tx.us/ebriefs/RedactionGuidelines.pdf.
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 51 ofFILE
                                                                       63 COPY




                         INFORMATION ABOUT THE FILING FEE

        Unless an appellant is exempt from paying filing fees or has established an inability to
pay filing fees, the appellant must pay the required $205 filing fee to prosecute the appeal. See
TEX. R. APP. P. 5 (requiring payment of fees in civil cases unless excused) and 20.1 (listing
requirements for establishing an inability to pay costs).

        This letter is NOTICE to the appellant that the required filing fee must be paid within
twenty (20) days of the date of this notice. A party who files electronically may pay by credit
card through the Tex.gov process. Or, a party may pay with cash in person at the Clerk's office,
301 Fannin, Houston, Texas 77002. A filer may also pay by (1) a money order, cashier’s check,
or certified check issued by a U.S. financial institution or (2) a money order issued by the United
States Postal Service. A money order or a check must be made payable to “Clerk, First Court of
Appeals.”

        There is only one $205 filing fee for each appellate case, regardless of how many
appellants there may be, or if multiple notices of appeal are filed. Multiple appellants who are
not indigent or exempt must determine amongst themselves how the filing fee will be paid.

                   INFORMATION ABOUT THE APPELLATE RECORD

        This letter is NOTICE to the appellant that the Court may dismiss an appeal for want of
prosecution, if the clerk’s record is not filed and it is appellant’s fault. See TEX. R. APP. P.
37.3(b); 42.3. This letter is also NOTICE to the appellant that if it is appellant’s fault that the
reporter’s record is not filed, the Court may decide the appeal on those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Any motion related
to informalities in the manner of bringing this appeal must be filed within thirty (30) days after
the appellate record is filed. TEX. R. APP. P. 10.5(a).

        To obtain the clerk’s record and reporter’s record without payment of costs, a party must
file a Statement of Inability to Afford Payment of Court Costs and establish an inability to pay
cost in the trial court. See Tex. R. Civ. P. 145. Unless an appellant has established an inability
to pay costs in the trial, the trial-court clerk and court reporter are not required to file the clerk’s
and reporter’s records until appellant has paid the required fees to prepare and certify the records,
or has made satisfactory arrangements to pay the fees. See TEX. R. APP. P. 35.3(a)(2), (b)(3).

        From information currently available, it appears that the trial court signed the final
judgment or other appealable order on July 23, 2018. Because the notice of appeal indicates that
a post-judgment motion was not filed, unless the Court receives information to the contrary, the
trial court clerk is due to file the clerk’s record and the court reporter is due to file the reporter’s
record on or before Monday, August 13, 2018.

        The appellant and/or appellee should inform the Court as soon as possible if (1) this
appeal is accelerated or (2) if there is disagreement about (a) the date the trial court signed the
final judgment or appealable order or (b) whether a post-judgment motion or request for findings
of fact and conclusions of law was timely filed in the trial court.

                                                   2
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 52 ofFILE
                                                                       63 COPY




        It is mandatory that both the clerk’s record and the reporter’s record be filed
electronically. Both the trial-court clerk and the court reporter are asked to complete the
information      sheet    on      the     “Forms”       page     of     the     Court’s    website,
http://www.txcourts.gov/1stcoa/practice-before-the-court/forms.aspx, and file it with the Court
within ten (10) days of the date of this Notice. The parties do not need to file a motion to extend
time to file either the clerk’s record or the reporter’s record. See Texas Rules of Appellate
Procedure 34.5(b)(1), (c)(2), 35.3(c), and 35.6(b)(1) and Appendix C of the Texas Rules of
Appellate Procedure for electronic filing related to preparation of the appellate record.

        Parties are encouraged to work together and with the trial court clerk and court reporter to
properly designate all necessary items and portions of the testimony to be included in the initial
records. The Court generally will not grant a motion to extend time to file a brief because a party
requests to supplement the record with an item or portion of the testimony that the party did not
timely designate for inclusion in the initial clerk’s record or reporter’s record. See TEX. R. APP.
P. 10.5(b), 34.5(c)(1), 34.6(d), 38.6(d).

                      INFORMATION ABOUT FILING DOCUMENTS

       Texas Rule of Appellate Procedure 9.3 controls the number of paper copies and
documents filed in paper form. All documents must include a certificate of service. See Tex. R.
App. P. 9.5(d), (e). All civil motions must include a certificate of conference, TEX. R. APP. P.
10.1(a)(5), and require a $10 filing fee, unless the movant has established indigence or is exempt
from the advance payment of filing fees, e.g., the State or a political subdivision of the State.
See TEX. R. APP. P. 5; FEES CIV. CASES B (3); Op. Tex Att’y Gen. No. DM-459 (1997). The
Court treats a civil motion requesting multiple types of relief as separate motions and requires a
separate $10 filing fee for each motion.

               INFORMATION ABOUT THE DOCKETING STATEMENT

        An appellant is required to file a docketing statement. See TEX. R. APP. P. 42.3. Until the
clerk’s record is filed, the docketing statement is the primary source of accurate information
about a newly-filed appeal. The information is used to establish appellate deadlines and to send
notices to the correct parties at the correct addresses. The “Forms” section of the Court’s
website includes a docketing statement or the appellant may call the Clerk’s office and ask that
one be mailed. In this case, the Docketing Statement should be filed within twenty (20) days of
the date of this notice.

        Section XIV must be completed if an appellant believes that his/her civil appellate
matter may qualify for the Pro Bono Program sponsored and administered solely by the State Bar
of Texas (SBOT) and the Houston Bar Association’s Appellate Practice Section (HBA). See the
following websites for information: (1) State Bar of Texas Pro Bono Program, First Court of
Appeals, http://www.tex-app.org/DrawOnePage.aspx?PageID=82; (2) the Houston Bar
Association’s website,http://www.hba.org/services/;and (3) http://www.txcourts.gov/1stCOA,
Practice Before the Court, Forms, Civil Docketing Statement.



                                                 3
      Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 53 ofFILE
                                                                      63 COPY




        Section XII of the docketing statement is an optional section that requests information
related to potential participation in an alternate dispute resolution process or mediation. The
Court strongly encourages the parties to provide this information due to the successful history of
alternative dispute resolution/mediation processes, even in cases where such success initially
appeared unlikely.

                              INFORMATION ABOUT BRIEFS

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.txcourts.gov/media/124902/redactionguidelines.pdf.

     INFORMATION ABOUT ATTORNEYS APPEARING BEFORE THE COURT

        Texas Rule of Appellate Procedure 6 governs matters related to an attorney’s
representation of a party before the Court. Attorneys must promptly notify the Clerk’s office of
any change of address or change in designation of the lead counsel for a party. A nonresident
attorney who is not a member of the State Bar of Texas must satisfy the requirements for
participation in a Texas legal matter found on the Board of Law Examiners’ website
http://www.ble.state.tx.us.

                     INFORMATION ABOUT NOTICES TO PARTIES

        Notice must be sent to all parties of any judgment, mandate, or order issued. See Tex. R.
App. P. 12.6. If a party is represented by an attorney, notice will be sent to the party’s lead
counsel. See TEX. R. APP. P. 9.5(b). Information available to the public about a case may be
found on the “Case Information” page of the Court’s website. Parties may sign up for e-mail
notices about activity in their case on the “CaseMail” page of the website.

                        STANDARDS OF APPELLATE CONDUCT

        The Court follows the Standards of Appellate Conduct adopted by the Supreme Court of
Texas and the Court of Criminal Appeals. All attorneys and parties—including pro se litigants—
are expected to fully comply with these standards, as well as all applicable provisions of the
Texas Rules of Appellate Procedure, the Texas Disciplinary Rules of Professional Conduct, and
the Code of Judicial Conduct. See the “Court Rules” page, “Other Rules Governing Attorneys”
of the Texas Supreme Court’s website, http://www.txcourts.gov/supreme.aspx, or call and ask
that a copy be mailed to you.




                                                4
      Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 54 ofFILE
                                                                      63 COPY




        Should you have questions at any time throughout the appellate process of your case,
please do not hesitate to call the Clerk's office at 713-274-2700.

                                                  Sincerely,
                                                  Christopher A. Prine, Clerk of the Court

cc:   Court Reporter 61st District Court (DELIVERED VIA E-MAIL)
      The Honorable Harris County District Clerk's Office - Civil (DELIVERED VIA E-MAIL)
      Hon. Presiding Judge, Eleventh Administrative Judicial Region (DELIVERED VIA E-MAIL)
      Judge 61st District Court (DELIVERED VIA E-MAIL)




                                              5
               Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 55 of 63




                                                                                            FILED IN
                                                               8/6/2018              1st COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                            NOTICE OF APPEALS                        8/6/2018 3:55:56 PM
                                      ASSIGNMENT OF COURT OF APPEALS
                                                                                     CHRISTOPHER A. PRINE
                                                                                             Clerk
TO: FIRST COURT OF APPEALS

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2016-87708          COURT:    61ST          TENTATIVE DUE DATE:       8/13/2018
APPEAL TYPE:      ACCELLERATED                                  CASE STATUS:       READY DOCKET
APPELLANT:        ROYCE HASSELL
APPELLEE:         MICHAEL HASSELL, PHILLIP HASSELL AND SHAWN HASSELL POTTS


EVENT FILE DATE:      8/3/2018            NUMBER OF DAYS: 10
EVENT CODES:      D OA
FILED BY:     SILVIA T HASSELL                    TBN:      9205200
DATE ORDER SIGNED:        7/23/2018
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:      80921235      VOLUME:                  PAGE:
MOTION FOR NEW TRIAL FILING DATE:           N/A
NOTES:       NO DATE OF ORDER MENTIONED IN NOTICE OF APPEAL

                                                   CHRIS DANIEL
                                                   Harris County, District Clerk


                                                   By: /s/ DUANE C. GILMORE
                                                          DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
CR       CROSS-APPEAL
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 56 of 63                                           8/3/2018 8:01 PM
                                                                                          Chris Daniel - District Clerk Harris County
                                                                                                            Envelope No. 26514904
                                                                                                                  By: Duane Gilmore
                                                                                                            Filed: 8/3/2018 8:01 PM




                                           CAUSE NO. 2016-87708


HASSELL CONSTRUCTION CO., INC., et al,              §                IN THE DISTRICT COURT OF
      Plaintiffs                                    §
                                                    §
v.                                                  §                HARRIS COUNTY, TEXAS
                                                    §
ROYCE HASSELL, et al,                               §
      Defendants                                    §                61st JUDICIAL DISTRICT COURT


                                              NOTICE OF APPEAL



        Defendant Royce Hassell desires to appeal the failure of the trial court to rule on the motion to

dismiss brought by Defendant, Royce Hassell, under Chapter 27 of the Texas Civil Practice & Remedies

Code to dismiss the counter-claims of Michael Hassell, Phillip Hassell, and Shawn Hassell Potts and the

original claims of Jason Hassell in Cause Number 2016-87708, Hassell Construction Company, Inc. v. Royce

Hassell, et al; in the 61st Judicial District Court of Harris County, Texas.

         This is an accelerated appeal under TEX. PRAC. & REM. CODE § 27.008(b). TEX. R. CIV. P. 28.1

(“appeals required by statute to be accelerated or expedited”).

        The accelerated appeal will be to the First or Fourteenth Court of Appeals at Houston, Texas.

         I certify that no related appeal or original proceeding has been previously filed in

either the First or Fourteenth Court of Appeals.



                                                             Respectfully submitted,

                                                             /s/ Silvia T. Hassell
                                                             SILVIA T. HASSELL
                                                             Texas Bar No. 09205200
                                                              12807 Haynes Rd., Bldg. C
                                                              Houston, Texas 77066
                                                             Tel. 713-665-2442
                                                             Fax. 713-665-0369
       Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 57 of 63




                                                         E-Mail: sehassell@aol.com
                                                         Attorney for Royce Hassell




                                        CERTIFICATE OF SERVICE

        I hereby certify that on 3rd day of August, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.



                                                            /s/ Silvia T. Hassell
                                                         SILVIA T. HASSELL
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 58 of 63



                                                                     Pgs-3

                                                                     DCORX
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 59 of 63
Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 60 of 63
INT6510 - Harris County (JWEB) Justice Applications                        Page 1 of 1
         Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 61 of 63


       (19) CONNECTION(S) FOUND.




      CASE NUM:        201687708          PJN:               TRANS NUM:                 CURRENT COURT:   61         PUB:   Please Select

      CASE TYPE:       OTHER CIVIL                                    CASE STATUS:   READY DOCKET

      STYLE:           HASSELL CONSTRUCTION COMPANY INC               VS             HASSELL, ROYCE


                                                       **** ACTIVE PARTIES ****

               PJN     PER/CONN      COC         BAR    PERSON NAME                                      PTY STAT      ASSOC ATTY


                     00013
                       NO - 0001    AGT                R HASSELL PROPERTIES INC MAY BE SERVED BY SERVING ITS

                     00012 - 0001   3PD                TAURIELLO, TERRY

                     00011 - 0001   AGT                RHP BY SERVING ITS REGISTERED AGENT ROYCE HASSELL

                     00010 - 0001   3PD                RHP

                     00008 - 0002   3PP     16781000   HASSELL, SHAWN POTTS                                   RENTEA, BOGDAN

                     00007 - 0002   3PP     16781000   HASSELL, PHILLIP                                       RENTEA, BOGDAN

                     00005 - 0003   3PP     16781000   HASSELL, MICHAEL                                       RENTEA, BOGDAN

                     00009 - 0001   AGT                TRUSTEE OF JAMES C HASSELL INTERVIVOS TRUST (CURRENTLY MICHAEL

                     00008 - 0001   3PD                HASSELL, SHAWN POTTS

                     00007 - 0001   3PD     16781000   HASSELL, PHILLIP                                       RENTEA, BOGDAN

                     00006 - 0001   3PD                TRUSTEE OF JAMES C HASSELL INTERVIVOS TRUST

                     00005 - 0001   3PD     16781000   HASSELL, MICHAEL                                       RENTEA, BOGDAN

                     00004 - 0001   3PP     24001847   HASSELL, ROYCE                                         CARSON, DERRICK BRYAN

                     00005 - 0002   XDF                HASSELL, MICHAEL

                     00002 - 0002   XPL     24001847   HASSELL, ROYCE                                         CARSON, DERRICK BRYAN

                     00001 - 0002   XDF     16781000   HASSELL CONSTRUCTION COMPANY INC                       RENTEA, BOGDAN

                     00003 - 0001   DEF     09205200   HASSELL, SILVIA                                        HASSELL, SILVIA T.

                     00002 - 0001   DEF     09205200   HASSELL, ROYCE                                         HASSELL, SILVIA T.

                     00001 - 0001   PLT     16781000   HASSELL CONSTRUCTION COMPANY INC                       RENTEA, BOGDAN




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                      8/6/2018
INT6510 - Harris County (JWEB) Justice Applications                        Page 1 of 1
         Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 62 of 63


       (2) CONNECTION(S) FOUND.




      CASE NUM:        201687708          PJN:               TRANS NUM:                 CURRENT COURT:   61         PUB:   Please Select

      CASE TYPE:       OTHER CIVIL                                    CASE STATUS:   READY DOCKET

      STYLE:           HASSELL CONSTRUCTION COMPANY INC               VS             HASSELL, ROYCE


                                                       **** INACTIVE PARTIES ****

               PJN     PER/CONN      COC         BAR    PERSON NAME                                      PTY STAT      ASSOC ATTY


                     00003
                       NO - 0001    PAD     24001847   CARSON, DERRICK BRYAN

                     00002 - 0001   PAD     24001847   CARSON, DERRICK BRYAN




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                      8/6/2018
          Case 19-03453 Document 1-2 Filed in TXSB on 05/03/19 Page 63 ofFILE
                                                                          63 COPY

SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                     Court of Appeals                              PHONE: 713-274-2700

HARVEY BROWN
RUSSELL LLOYD
                                   First District of Texas                          www.txcourts.gov/1stcoa.aspx

JENNIFER CAUGHEY                        301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066

                                              August 7, 2018

Silvia T. Hassell
12807 Haynes Rd., Bldg,. C
Houston, TX 77066-1123
* DELIVERED VIA E-MAIL *

RE:    Court of Appeals Number: 01-18-00709-CV Trial Court Case Number: 2016-87708

Style: Royce Hassell
       v.
       Hassell Construction Co., Inc. et al


        As of the date of this NOTICE, appellant(s) has not paid the required $205 filing fee to
prosecute this appeal. See TEX. R. APP. P. 5 (requiring payment of fees at time of filing, unless excused);
see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041
(Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees
in court of appeals).

        This is NOTICE to the appellant that this appeal is subject to dismissal, if the filing fee has not
been paid within 20 days of this NOTICE. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3
(allowing involuntary dismissal). Unless an appellant is exempt from paying filing fees or has
established an inability to pay filing fees, the appellant must pay the required $205 filing fee to
prosecute the appeal. See TEX. R. APP. P. 5 (requiring payment of fees in civil cases unless excused) and
20.1 (listing requirements for establishing an inability to pay costs).


                                                     Sincerely,




                                                     Christopher A. Prine, Clerk of the Court
